Citation Nr: 1732772	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable initial rating for dyshidrotic eczema with herpes simplex II and onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran's claim was remanded by the Board in February 2016.

In July 2017, the Board issued a decision granting the Veteran a 50 percent rating for migraine headaches and denying several other increased rating claims.  This decision remanded claims for increased ratings for foot, right ankle, and left great toe disabilities.  The RO has not completed the instructed development of these claims and these appeals are not currently ready for Board review at this time.  Only the Veteran's claim for a compensable initial rating for dyshidrotic eczema with herpes simplex II and onychomycosis is properly before the Board at this time.  

The July 2017 Board decision noted that the Veteran's claim for a compensable rating for dyshidrotic eczema with herpes simplex II and onychomycosis was stayed due to the VA appealing Johnson v. McDonald, 27 Vet. App. 497 (2016), to the United States Court of Appeals for the Federal Circuit (CAFC).  On July 14, 2017 the CAFC reversed Johnson, and the Veteran's dyshidrotic eczema with herpes simplex II and onychomycosis claim is now ready for Board review.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).


FINDING OF FACT

For the entire period on appeal the Veteran has undergone systemic therapy of six weeks or more, but not constantly, per 12 month period, for treatment of his service-connected skin disorder.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for dyshidrotic eczema with herpes simplex II and onychomycosis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for dyshidrotic eczema with herpes simplex II and onychomycosis.  As explained below the Board finds that the Veteran is entitled to an increased initial rating of 30 percent for this disability.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board remanded the appeal in February 2016 to provide him with another VA medical examination.  He was provided a new VA medical examination in March 2016.  There has been substantial compliance with the February 2016 Board remand decision.     

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The December 2012 rating decision on appeal granted the Veteran service connection for dyshidrotic eczema with herpes simplex II and onychomycosis.  The Veteran was assigned a noncompensable rating effective from September 1, 2011.  The Veteran disagreed with the noncompensable rating assigned and this appeal ensued.

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  Under Diagnostic Code 7806, a 0 percent rating is assigned for dermatitis or eczema when less than 5 percent of the entire body or exposed area is affected, and no more than topical therapy was required during the last 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or exposed area is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required in the last 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. §  4.118, Diagnostic Code 7806.

VA examinations in April 2013 (see Virtual VA file) and March 2016 indicate that the Veteran had been treated with oral and topical medications for his dyshidrotic eczema with herpes simplex II in the past 12 months.  Both examination reports indicate that the Veteran was treated orally with valacyclovir for a duration of six weeks or more, but not constantly, for his herpes disability.  

The rating criteria allows for a rating based on systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, the term "such as" indicates that this is not an exhaustive list, and "systemic therapy" is not otherwise defined in the regulations.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating"). 

As the Veteran was prescribed oral antiviral medications to suppress the herpes virus throughout the body, as opposed to a topical ointment, the Board finds that such treatment constitutes systemic therapy.  As such, the evidence of record shows that the Veteran has used systemic therapy to control the service-connected skin disability for a duration of six weeks or more each year.  Accordingly, the criteria for a 30 percent rating under Diagnostic Code 7806 have been met since discharge from service.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

July 2012, April 2013 and March 2016 VA examination reports, indicate that the Veteran does not take oral medications on a constant or near-constant basis for his dyshidrotic eczema with herpes simplex II and onychomycosis disability, and indicate that these disabilities do not affect more than 40 percent of the entire body, or more than 40 percent of exposed areas.  Consequently the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 7806.  

The April 2013 VA examiner noted that the Veteran did not have any visible eczema and that he did not have a current outbreak of herpes.  In March 2016 the Veteran reported that he had herpes outbreaks twice a month lasting for four days.  The March 2016 VA examination revealed that the Veteran had no current eczema or herpes lesions and that the Veteran had thick discolored toenails which the Veteran reported fell off once a year.  The April 2013 and March 2016 VA examiners noted that the Veteran's skin conditions did not impact his ability to work.  The Veteran's symptomatology has not met the criteria for a rating in excess of 30 percent, or the criteria for a separate compensable rating, under any applicable diagnostic code based on the Veteran's dyshidrotic eczema with herpes simplex II and onychomycosis symptomatology.  Accordingly, the Board finds that a rating in excess of 30 percent for the Veteran's dyshidrotic eczema with herpes simplex II and onychomycosis is not warranted.


ORDER

A 30 percent initial rating for dyshidrotic eczema with herpes simplex II and onychomycosis is granted subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


